   4:20-cv-03159-RGK-PRSE Doc # 4 Filed: 01/04/21 Page 1 of 1 - Page ID # 18




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

FOSTER D. WATKINS,

                        Petitioner,                                      4:20CV3159

        vs.
                                                                            ORDER
STATE OF NEBRASKA,

                        Respondent.


        This matter is before the court on its own motion. Petitioner filed a Petition for Writ of
Habeas Corpus (Filing 1) on December 30, 2020. However, Petitioner failed to include the $5.00
filing fee. Petitioner has the choice of either submitting the $5.00 fee to the clerk’s office or
submitting a request to proceed in forma pauperis. If Petitioner chooses to do the latter, the
enclosed pauper’s forms should be completed and returned to this court. Failure to take either
action within 30 days will result in the court dismissing this case without further notice to
Petitioner.

        IT IS THEREFORE ORDERED that:

        1.      Petitioner is directed to submit the $5.00 fee to the clerk’s office or submit a request
to proceed in forma pauperis within 30 days. Failure to take either action will result in dismissal
of this matter without further notice.

       2.      The clerk of the court is directed to send to Petitioner the Form AO240
(“Application to Proceed Without Prepayment of Fees and Affidavit”).

       3.      The clerk of the court is directed to set a pro se case management deadline in this
matter with the following text: February 3, 2021: Check for MIFP or payment.

        Dated this 4th day of January, 2021.

                                                        BY THE COURT:


                                                        Richard G. Kopf
                                                        Senior United States District Judge
